Exhibit 10-s-1

 

DIRECTORS’ COMPENSATION SUMMARY

 

Our non-employee directors receive a retainer at the rate of $74,000 per year
for service on our board of directors, payable as follows: $37,000 of the
retainer is paid in cash (in quarterly installments of $9,250 at the beginning
of each quarter) and $37,000 of the retainer is paid as restricted shares of our
common stock valued at the closing price of our common stock on the New York
Stock Exchange Composite Transactions reporting system on the date this annual
retainer payment is made (usually on October 1). Under the Directors Stock Plan,
which has been approved by our shareowners, each non-employee director is
granted an option to purchase 10,000 shares of our common stock effective upon
election as a director. In addition, each non-employee director is granted an
option to purchase 5,000 shares of our common stock on an annual basis
immediately after each annual meeting of our shareowners beginning with the
shareowners’ meeting following the first anniversary of Board service. Each
director will have the option each year to determine whether to defer all or any
part of the cash portion of his or her retainer by electing to receive
additional restricted shares of our common stock valued at the closing price of
our common stock on the New York Stock Exchange Composite Transactions reporting
system on the date the cash portion of the retainer payment would otherwise be
paid.